EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John Maksymonko on 8/23/2022.

The application has been amended as follows: 
Claim 1: A battery pack, comprising:
a plurality of battery cells;
a first case accommodating the plurality of battery cells;
a protection circuit module coupled to one side of the plurality of battery cells and electrically connecting the plurality of battery cells;
a bus bar electrically connected to the protection circuit module and extending in one direction along the plurality of battery cells; and
a second case coupled to the first case and accommodating the plurality of battery cells, the protection circuit module, and the bus bar,
wherein the bus bar includes a diverged branch formed by cutting a region of the bus bar in the one direction, and
wherein the diverged branch is branched off by a slit cut in the one direction,
wherein the slit includes:
a first portion extending inward from one end of the bus bar in the one direction,
a second portion extending inwardly from an inward end of the first portion, the second portion extending in a direction that is inclined with respect to the one direction, and
a third portion extending inwardly from an inward end of the second portion, the third portion extending in the one direction in parallel with the first portion. 
Claim 11 cancel. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Uehara (US 2014/0017531) is the closest prior art of record. However, given the amended specific structure of the slit, Uehara is silent to the instant claimed invention. Thus, the instant claimed inventions deemed novel and non-obvious contributing to the advancement of battery packs. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R OHARA whose telephone number is (571)272-0728. The examiner can normally be reached 7:30 AM-3:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN R OHARA/Examiner, Art Unit 1724